Title: XIV. “Second Form Proposed on the Part of the United States.”
From: Jefferson, Thomas
To: 


Convention entre le R.T.C. et les E.U. de l’Amerique….
Art. II. Les consuls et viceconsuls jouiront d’une pleine et entiere immunité pour leur chancellerie, et les papiers qui y seront renfermés….
Art. VIII. Les consuls et vice consuls auront, abord des batimens de leur nation respective, tout pouvoir et jurisdiction en matiere civile: et à cet effet ils pourront s’y transporter sans qu’aucun officier ou autres personnes puissent les en empecher….
Art. XI. Lorsque les dits coupables feront partie de l’equipage de l’un des batimens de leur nation, ils ne pourront ensuite etre mis en liberté qu’aprés que le consul ou viceconsul en aura eté prevenu, et ils lui seront remis, s’il le requiert, pour etre reconduits sur les batimens ou ils auroient eté arretés, ou autres de leur nation, et etre renvoyés hors du pays.
Art. XII. [To be omitted altogether]….
